Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-10, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 8-9, the phrase "for example" and “optionally” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "the bioactive" in line 10.  It is unclear if this is meant to refer to the bioactive biocompatible osseointegratable material, the active of claim 9, or an additional bioactive.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-14 recite what the bioactive biocompatible material is, however the claims from which they depend already have established what the bioactive biocompatible material is made of which appear to be mutually exclusive to one another.  The composition of claim 9 (“selected from the group consisting of”) will be used for examination of these claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 adds no further limitation to claim 1 from which it depends.  Claim 20 only adds the language “with suitable mechanical properties”, however this would already be considered required by claim 1 since the device would not be capable of functioning otherwise.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riess (US 4,379,694).
Riess shows an extraosseous implant configured to substantially continuously cover the 3D topography of a top and a lateral surface of a bone (Fig. 1-2 for instance), wherein the implant is made of a bioactive biocompatible osseointegratable material (col. 3, lines 18-33 for instance; titanium, PMMA, and tricalcium phosphate for instance).  With respect to claim 3, wherein the biocompatible material has an elastic modulus from 3 to 114 GPa (PMMA is approximately 3 GPa and titanium is close to 114 GPa and therefore the resulting elastic modulus would be expected to be within the range).  With respect to claim 4, wherein the biocompatible bioactive material is selected from the group consisting of a composite comprising a polymer and a ceramic, wherein the polymer is selected from one or more of PEEK, PMMA and chitosan, and wherein the ceramic is selected from one or more of Bioglass, hydroxyapatite, and tricalcium phosphate (Riess shows both the PMMA and tricalcium phosphate as addressed above).  With respect to claim 5, wherein the biocompatible bioactive material is selected from the group consisting of a metal selected from a titanium oxide, and a titanium alloy (titanium as addressed above).  With respect to claim 6, wherein the biocompatible material has an elastic modulus from about 3 to about 30 GPa, for example from about 3 to about 7 GPa, for example about 3.6 GPa (addressed similarly to claim 6, see 112 above).  With respect to claim 7, wherein the biocompatible material is a porous Titanium alloy (pores shown in Fig. 1-2 for instance).  With respect to claims 15-16, wherein the implant is configured for use with lateral fasteners, and the fasteners include lateral fixating screws (pores in Fig. 1-2 allow for use of lateral fasteners due to their location and size).  With respect to claim 20, wherein the implant is configured with any bioactive biocompatible material with suitable mechanical properties (see 112 above; rejected similarly to claim 1 since the limitations appear to be the same).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Riess.
Riess discloses the device as previously described above and shows wherein the implant is a supracrestal dental implant (Fig. 1-2), wherein the implant is configured to substantially continuously cover the 3D topography of the crestal and lateral parts of the jaw (Fig. 1-2 show the continuous one piece structure), wherein the implant comprises an abutment configured for attachment of a dental prosthesis (at 3, 5 in Fig. 1-2), but fails to show a plurality of abutments.  This would have been considered mere duplication of parts to one of ordinary skill in the art as including additional abutments would simply provide additional points of attachment in the same manner as the first, and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Riess’ device by duplicating the abutment in order to provide additional anchor points.
Riess further fails to show with respect to claims 8-9, wherein the bioactive biocompatible material is a composite polymer mixture selected from the group consisting of PEEK mixed with PMMA, PEEK mixed with Bioglass, PEEK mixed with Bioglass and PMMA, PMMA mixed with Bioglass, PMMA mixed with chitosan, and optionally one or more filler, one or more active, and one or more amphiphilic polymer promotor.  The Office takes official notice that bioglass is a well known alternative to tricalcium phosphate in the osseointegrative art.  With respect to claim 10, wherein the bioactive is a porous composite polymer (pores shown in Fig. 1-2).  With respect to claim 11, wherein the active is triacrylate to promote bone formation (it is noted that the active is an alternative component of the claims and therefore is not required by the prior art to meet the claims as a whole).  With respect to claims 12-14, see 112 above and addressing of claim 9.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riess as applied to claim 7 above, and further in view of Ciranni (US 2015/0076114).
Riess discloses the device as previously described above, but fails to show the use of an amphiphilic polymer promotor (the equivalent of a surfactant for instance).  Ciranni similarly teaches titanium medical devices/implants wherein a surfactant may be applied (Abstract for instance).  Selection of the specific promotor based on its suitability would have been considered an obvious choice to one of ordinary skill in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Riess by utilizing the surfactant as taught by Ciranni in order to utilize known materials in the medial/implant art for providing a desired surface roughness and maintaining the structural integrity of the implant (Abstract for instance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772